1

2                                                                     JS-6

3

4

5
                          UNITED STATES DISTRICT COURT
6
                        CENTRAL DISTRICT OF CALIFORNIA
7

8
     KENNETH NICOLAS,                         Case No. 8:19-cv-01542-JVS-AFM
9
                         Petitioner,
10
              v.                              JUDGMENT
11
     PATRICK COVELLO, Warden,
12
                         Respondent.
13

14
           This matter came before the Court on the Petition of KENNETH NICOLAS,
15
     for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
16
     having accepted the findings and recommendation of the United States Magistrate
17
     Judge,
18
           IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
19
     is dismissed with prejudice.
20

21
     DATED: January 21, 2020
22

23                                         ___________________________________
24
                                                   JAMES V. SELNA
                                            UNITED STATES DISTRICT JUDGE
25

26

27

28
